Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 9 December 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 61.
My beloved wife.
Ghent 9. December 1814.

It is no small satisfaction to me to know that the Post-Office has become regular in the delivery of my Letters to you, and I should feel equally grateful for the favour, if they would with the same punctuality deliver yours to me—But I receive them only once a week, and most commonly on Tuesday’s, after my letter to you of the same day is closed, and then two at a time—Thus it was last Tuesday, when yours of 8. 9. and of 12. November were brought to me, too late for the receipt of them to be then acknowledged—There was enclosed in the last a Letter for Catherine, to whom I also delivered your message expressive of your aversion to mystery, and your wish that she would write to you confidentially—She said she had already done so by Mr Shaw, who left this place on Wednesday morning, and who may perhaps reach St: Petersburg as soon as this—I also wrote by him both to you and to Charles, who I hope will take more care in his next Letter to me, of the handwriting. His last is the worst written of any that I have received from him—Mr Shaw, besides the packet for Mrs Krehmer, and Letters for you that I have before noticed has also a small Cartoon-box containing half a dozen pair of silk Stockings for you—I keep the rest with me here. Your two last Letters stand upon my file numbers 42 and 43. but you have entirely ceased numbering them yourself—As I expected this will reach you precisely at the close of the present year, by our Style, I advise you to begin numbering again with the new year, and to keep a minute of the Letters you write to me, and of their dates and numbers. This will prevent your losing the thread, or putting the same number to two Letters in succession.
I have also received a Letter of 12. November from Mr Harris, which I intend to answer, by this day’s Post—I began the answer indeed last Evening, and postpone finishing it only to have the present, first prepared. He tells me we have powerful friends at St: Petersburg, and that the English have no partizans among the Russians, in the War against us.—Powerful Friends, we certainly have all over Europe, and full-well do we know what their Friendship is worth—you remember the prayer of Apemantus in one of Shakespear’s plays—He implores the Gods that he may never be so fond (i. e so foolish) as to trust certain characters; and among the rest
“Nor my Friends,... if I should need ‘em.”
We shall not implore the Gods, but we have as much reason to be fond of our friends as Apemantus. Mr Harris had some grounds for the belief that I might have occasion to pass through Vienna on my return to St: Petersburg—I had at one time some thoughts of going by that road, but if I am to perform the Journey in the Winter, I shall probably make it as short as I can—I speak of it as doubtful whether we shall finish here before the Spring because notwithstanding the present complection of the rumours and prevailing opinions in England the prospect of Peace is very little brighter than it has been at our gloomiest hours—We may now from day to day receive the answer from England to our last proposals, and the result of the Conference we had with the Plenipotentiaries on the first of this Month—My belief is that the trying moment will be then—But you have drawn inferences from some of my former Letters, which make some explanation necessary—There has never been one moment of unnecessary delay on our part—I did upon one occasion offer to my Colleagues, to stand out upon a point where the British told us they had spoken their last word—No one of my Colleagues concurred with me at that time, and I have told you the reason—They differed from me as to the extent and meaning of the concession—I acquiesced in their judgment—On another occasion we altered a measure upon which a majority had agreed, because one Gentleman refused to sign the paper upon the substance of which we had taken a determination—On a third occasion a proposal of my own which had been rejected by my Colleagues when first presented, was renewed by me, from a deep conviction of its importance and was finally agreed to by them—It was as I have written you, not then authorised by our Instructions, though fully warranted by those we have since received—In all these transactions you will perceive that the great principles which has prevailed among us all, has been that of mutual conciliation and deference to the opinions of one another—If my Colleagues had concurred with me in the first instance to which I refer, probably the Negotiation would then have broken off—If we are finally to break, it would certainly have been better for us to have broken then—if we finally get a good peace, it will as certainly be better than it would have been to have broken upon that point.—As to the second instance, we have now, at a later period made the proposal to which our colleague then refused to subscribe, and he has now assented to it—With regard to the third I am still persuaded that if we do obtain Peace, it will be the effect of that proposal—I ought therefore gratefully to acknowledge that if I have occasionally been under the necessity of sacrificing my opinions to those of my Colleagues, they have been equally liberal and indulgent to me.
Your advice to me to take a trip to Paris will be taken into due Consideration—My ultimate Resolution will I think depend upon the issue of our business here—If it should please God to grant us Peace, you know the intimation heretofore given me of the President’s intentions in that event to assign to me a new Scene of Service—I know not whether he retains them, but I shall think it my duty to wait for his further commands after the conclusion of the Treaty—I shall also write, and request again to be at all Events (Peace being concluded) recalled from the mission to Russia. If the President should have other views for the English mission, I shall return to the United States, and as there will be frequent opportunities for embarking either in France or England, I may perhaps go to Paris and invite you to come to me there, with Charles, by land or water, according to the Season of the year, and your own inclination—If the Negotiation here should break off, I shall return to you as directly and speedily as possible.
We gave our dinner the day before yesterday to the remainder of the Meulemeester family and connections, who had been omitted from the invitation for last Saturday.—The table was thin—Six persons of the company invited sent excuses the same day—Todd was taken with one of his humours and did not come, and Milligan went off again at half an hour’s notice on Tuesday Evening, for England—I say half an hour’s notice, but it was not to me—He was gone many hour’s before I knew of his departure—His friends give out that he is fallen desperately in love with one of his Scottish Cousins, and I wish he may have had so honourable a motive for his journey—Better a Gentle Shepherd than a Jew Broker—They may be both equally unsuitable as appendages to our Mission; but one of the characters is at least not so despicable as the other. We have an invitation to dine with the British Plenipotentiaries next Tuesday.
A vessel arrived from New-York at La Rochelle brought a false Report that Drummond and his army were taken—But the Liffey frigate has reached England having sailed from Quebec on the 10th: of November—Sacket’s Harbour and Chauncey’s fleet had not then been taken; but Yeo was master of Lake Ontario—Drummond had been reinforced, and our army had been obliged to destroy the works at Fort Erie and abandon the frontier of upper Canada—If we can defend our own we shall far exceed my expectations—One attempt of the British at Mobile had failed, and the lost a Sloop of War, by the repulse—But there was a very powerful expedition that sailed from Cork early in September, from which we are yet to hear—May the Good Providence that has protected our Northern frontier, extend its arm to save us also on the South!—and may it bless you, and my dear Children!
A.